Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This application is a continuation of 15747751 (filed 01/25/2018, now U.S. Patent #10560962), which is a national stage entry of PCT/KR2016/008211 (international filing date: 07/27/2016) that claims priority from provisional application 62198618 (filed 07/29/2015).

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 7-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
Claim 7 line 1, the preamble claims “[a] station (STA)” appears unclear and ambiguous.  For example, the steps of claim 7 seem to be corresponding to steps of claim 1, in which claim 1 appears to be performed by an access point (AP).  Clarification or correction is respectively requested.  In the event the steps are indeed performed by a station (STA) as claimed in claim 7, the applicant is requested to provide supports as to where in the Specification such supports can be found.  Similar problem appears in each of claims 8, 9, 10, 11, and 12.

Double Patenting
Claims 1-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of patent US 10560962 B2 (hereinafter “patent 10560962”), in view of HEDAYAT; Ahmad Rez (US 20160360443 A1, hereinafter HEDAYAT).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:

Regarding claim 1, the combination of claims 1 and 7 of patent 10560962 teaches all of the subject matters as in claim 1 of the instance application (see at least column 32 line 40 to column 33 line 5 as well as lines 38-41); except the subject matters of “…the UL MU PPDU is transmitted on at least one of 20 MHz, 40 MHz and 80 MHz channels"; which is well known in the art and commonly used for effectively improving performance.
HEDAYAT, for example, from the similar field of endeavor, teaches “…the UL MU PPDU is transmitted on at least one of 20 MHz, 40 MHz and 80 MHz channels” (at least para. 40; e.g. UL MU PPDU is a 20 MHz, 40 MHz, 80 MHz PPDU); which would have been obvious before the effective filing date of the claimed invention to and can be easily adopted by a person having ordinary skill in the art to incorporate HEDAYAT into the method of patent 10560962 for effectively improving performance.

Regarding claim 2, claim 3 of patent 10560962 is directed to the same or similar invention as claim 2 of the instant application.

Regarding claim 3, claim 4 of patent 10560962 is directed to the same or similar invention as claim 3 of the instant application.

Regarding claim 4, claim 5 of patent 10560962 is directed to the same or similar invention as claim 4 of the instant application.

Regarding claim 5, claim 2 of patent 10560962 is directed to the same or similar invention as claim 5 of the instant application.

Regarding claim 6, claim 6 of patent 10560962 is directed to the same or similar invention as claim 6 of the instant application.

Regarding claims 7, 8, 9, 10, 11, and 12, these claims are rejected for the same reasoning as claims 1, 2, 3, 4, 5, and 6, respectively, except each of these claims is in apparatus claim format.
To be more specific, patent 10560962 in view of HEDAYAT also teaches a same or similar apparatus with processor and transceiver (patent 10560962, see at least fig. 12), which are well known in the art and commonly used for providing robust and reliable data communication hardware and software.

Regarding claim 13, this claim is rejected for the same reasoning as claim 1.  To be more specific, one skilled in the art would have known that claim 13 performs reverse procedures of those of claim 1.  Therefore, the examiner applies the same rejection reasoning as set forth in claim 1.

Regarding claim 14, in view of claim 13 above, this claim is rejected for the same reasoning as claim 2.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The following prior arts are all cited to show systems which are considered pertinent to the claimed invention. 
See form PTO-892 for detail.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEE LAM whose telephone number is 571-270-7577.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YEE F LAM/Primary Examiner, Art Unit 2465